DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21-29 are pending. Claims 1-20 have been canceled. Claims 21-29 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 2002/0090410) in view of Allaman (US 2008/0241404).
Regarding claim 21, Tochimoto discloses a system for fabricating a three dimensional article of manufacture in a layer-by-layer manner (three dimensional modeling system 1, [0038], Figs. 1, 5, 8) comprising: a build module bounded by four lateral sides (model forming apparatus 60 including model forming unit 6, [0039], [0050], Figs. 1, 5, 8) and including a central build chamber (chamber above model forming stage 62, [0050-52], Figs. 1, 5, 8);a displaceable build platform disposed and configured to be vertically moved within the central build chamber (model forming stage 62, [0050-52], Figs. 1, 5, 8); a central piston extending below and configured to raise and lower the displaceable build platform (Z-direction moving unit 63 with driving unit 64, [0050], Figs. 1, 5, 8); a powder storage module laterally bounded by the four lateral sides and defining an internal volume configured to store powder directly under the central build chamber (powder collection chamber 71 under model forming unit 6, [0057], Figs. 1, 5, 8); a fixed hopper (tank 41 of powder dispensing unit 40, [0070], Figs. 1, 5, 8) a powder transport apparatus configured to transport powder from the powder storage module and to the fixed hopper (powder recovering unit 80 transports powder from collection chamber 71 to tank 41 of powder dispensing unit 40 that includes transportation to laterally offset location, [0068-70], Figs. 1, 5, 8); and a translating powder coater configured to receive powder from the fixed hopper and to translate over the displaceable build platform to form layers of powder over the displaceable build platform (powder spreading unit 50 comprising blade 51 receives powder from powder dispensing unit 40 and form layers over model forming stage 62, [0050] [0070] [0078], Figs. 1, 5, 8).
Tochimoto teaches a system substantially as claimed. Tochimoto does not disclose an overflow chamber located between at least one of the lateral sides and the central build chamber; and the overflow chamber configured to store powder directly above the internal volume of the powder storage module.  
However, in the same field of endeavor of 3D printing with powder wherein material is recycled, Allaman discloses a system for fabricating a three dimensional article of manufacture in a layer-by-layer manner (abstract) comprising: an integral build and storage module bounded by four lateral sides (build chamber 1 bounded by four outer walls 9 including inner wall 8 and build platform 10; in the case of Figs. 5-6, build platform 5 supported by piston 6, [0024] [0141] [0147], Figs. 1, 2, 5, 6) and including: a central build chamber (above build platform 10 surrounded by inner wall 8, [0124] [0147], Figs. 1, 2, 5, 6); a displaceable build platform disposed and configured to be vertically moved within the central build chamber (build platform 10 moveable along inner wall 8, [0141], Figs. 1, 2, 5, 6); a central piston extending below and configured to raise and lower the displaceable build platform (piston 6, [0141], [0147], Figs. 1, 2, 5, 6); an overflow chamber located between at least one of the lateral sides and the central build chamber (space between outer wall 9 and inner wall 8 covered by a mesh, [0142], Figs. 1, 2, 5, 6); and a powder storage module laterally bounded by the four lateral sides and defining an internal volume configured to store powder directly under the central build chamber and the overflow chamber (base surrounded by outer wall 9, [0147] [0153], Figs. 5-6); the overflow chamber configured to store powder directly above the internal volume of the powder storage module (when powder is piled high enough to extend above the bottom of wall 8, powder is stored in the overflow chamber (between walls 8 and 9) and would be directly above the internal volume of the powder storage module.) and a translating powder coater configured to receive powder from the fixed hopper and to translate over the displaceable build platform to form layers of powder over the displaceable build platform (powder spreading system 2 receives powder from powder recovery system 11, translates above and forms powder layers on build platform 5, [0147], Figs. 5-6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tochimoto to have the lateral walls 8 and 9 of Allaman with mesh areas between the build chamber and the lateral walls of Allaman because [0034] [0050], [0142], and [0147] teaches that such a structure easily, safely, and cleanly recovers overflow for a powder recovery unit (analogous to powder recovering unit 80 of Tochimoto). As modified, if powder is piled high enough to extend above the bottom of wall 8 of Allaman, then powder is stored in the overflow chamber (between walls 8 and 9 of Allaman) and would be directly above the internal volume of the powder storage module.
Regarding claim 22, Tochimoto in view of Allaman teaches wherein the overflow chamber includes two overflow chambers located at opposing ends of the central build chamber (as modified, see Figs. 5-6 of Allaman with outer wall 9 spaced from interior wall 8 on opposing ends).  
Regarding claim 23, Tochimoto in view of Allaman teaches wherein the overflow chamber extends around the central build chamber (as modified, see Fig. 6 of Allaman with outer wall 9 spaced from interior wall 8 extending around the build platform 10).  
Regarding claim 25, Tochimoto in view of Allaman teaches wherein the fixed hopper (tank 41 of powder dispensing unit 40 of Tochimoto, [0070], Figs. 1, 5, 8) has a lower dispensing end (dispensing end is closed by shut-off plate 42 of Tochimoto, [0074] [0077], Figs. 1, 5, 8) that is located directly over the overflow chamber (as modified, see Fig. 5 of Allaman where powder recirculating system dispenses powder over overflow chamber; similarly in Fig. 1 of Tochimoto, powder dispensing unit 40 is similarly to the side of the build area; as modified, powder dispensing unit 40 would be positioned above the overflow chamber).  
Regarding claim 26, Tochimoto as modified regarding claim 25 teaches a system substantially as claimed. Tochimoto teaches powder spreading unit 50 comprising blade 51, [0078], Figs. 1, 5, 8 which receives powder in the position as claimed.
Allaman teaches wherein the powder coater is configured to be positioned over the overflow chamber to receive powder from the lower dispensing end (powder spreading system 2 receives powder from powder recovery system 11, translates above and forms powder layers on build platform 5, [0147], Figs. 5-6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Tochimoto to have powder spreading system 2 of Allaman because powder spreading system 2 can receive powder from virgin source 1 and recycled powder such as powder recovery system 11 and distribute it over the build platform and pass over the overflow chamber, see [0147] of Allaman.
Regarding claim 27, Tochimoto in view of Allaman teaches wherein the powder transport apparatus includes at least one powder transport conduit with an internally rotating helical screw (powder conveying pipe 81 of Tochimoto includes powder conveying screw 82, [0070], Figs. 1, 5, 8).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 2002/0090410) in view of Allaman (US 2008/0241404) as applied to claim 21 above, and further in view of Brunermer (US 2017/0120536) and Cullen (US 2014/0265045).
Regarding claim 24 Tochimoto as modified by Buller teaches a system substantially as claimed. Tochimoto as modified does not teach wherein the overflow chamber includes a valve to allow powder from the overflow chamber to be released into the powder storage module.
However, in the same field of endeavor of 3D printing with powder wherein overflow powder is stored and moved, Brunermer teaches wherein the overflow chamber (receiving chambers 112a, 112b of inventive troughs 108a, 108b, [0050], Fig. 8) includes a valve (holes 116a, 116b in partition plates 114a, 114b, respectively, [0050], Fig. 8) to allow powder from the overflow chamber to be released into the powder storage module (partition plates 114a, 114b separate receiving chambers 112a, 112b from evacuation chambers 118a, 118b; evacuation chambers 118a, 118b are below receiving chambers 112a, 112b and periodically are cleared of powder, [0050], Fig. 8).
Additionally, in the same field of endeavor of 3D printing with powder wherein material is recycled, [0048] of Cullen teaches recycle testing based on proportions of “fresh (previously unused powder), overflow (powder previously used but retrieved from overflow reservoir and not the part cake), and part cake (powder previously used and retrieved from the part cake).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Tochimoto to add holes 116a and partition plate 114a to the overflow chamber between walls 8 and 9 of Allaman as modified because it would enable control of the relative amounts of powder fed to powder recovering unit 80 and as taught by [0048] enable production based on the desired proportions of fresh powder, overflow, and part cake (powder 92 of Tochimoto, see [0066] of Tochimoto).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 2002/0090410) in view of Allaman (US 2008/0241404) as applied to claim 21 above, and further in view of Buller (US 2018/0133956).
Tochimoto as modified teaches a system substantially as claimed. Tochimoto does not disclose a vacuum chamber containing the build and storage module, the fixed hopper, the powder transport apparatus, and the translating coater; and a gas handling system configured to evacuate the vacuum chamber and to backfill the vacuum chamber with one or more of an inert gas, a non-oxidizing gas, argon, and nitrogen.  
However, in the same field of endeavor of 3D printing with powder wherein material is recycled, Buller teaches enclosing the system in a vacuum chamber ([0203]) and comprises a gas handling system configured to evacuate the vacuum chamber and to backfill the vacuum chamber with one or more of an inert gas, a non-oxidizing gas, argon, and nitrogen (pressure system providing Nitrogen or Argon gas, [0204-05]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Tochimoto to enclose the recited components in a vacuum chamber because [0203] of Buller teaches enclosing such a system in a vacuum chamber so as to control the gas environment and controlling the gas environment with gases such as Argon and Nitrogen.
Regarding claim 29, Tochimoto as modified teaches a system substantially as claimed. Tochimoto as modified teaches a binder-jetting system dispensing binder fluid to bond the powder material ([0038]). Tochimoto as modified does not teach a laser engine; an optics section located above the vacuum chamber and including scanner components that receive laser optical powder from the laser engine and reflect the light to within the vacuum chamber; and a transparent window separating the optics section from the vacuum chamber to protect the scanner components from vapors generated in the vacuum chamber.
However, Buller teaches a laser engine (energy source that emits an energy beam (e.g., laser beam), [0052] [0059]); an optics section located above the vacuum chamber (energy source disposed outside the enclosure and directs laser through optical window, [0059]) and including scanner components that receive laser optical powder from the laser engine and reflect the light to within the vacuum chamber (energy source comprises a laser source and a scanner directing light through the optical window within the chamber, [0059], [0067]); and a transparent window separating the optics section from the vacuum chamber to protect the scanner components from vapors generated in the vacuum chamber (window between energy source and enclosure, [0059]).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Tochimoto to have a laser engine as recited and located because [0057] of Buller teaches that laser sintering the powder material (as in Buller) and chemically binding the powder material (as in Tochimoto) are art recognized alternatives to transforming powder material to join it and for the printed object and because [0059] of Buller teaches art recognized equivalences to have the energy source inside, outside, or transversing the enclosure wall. Accordingly, modifying Tochimoto to use laser sintering with the laser source outside the enclosure would have been a predictable substitution of art recognized alternatives.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidson (US 2008/0006958) teaches a powder recycling system with overflow chambers on either side of the build chamber and a valve controlling the passage of powder from the overflow chambers. Verheyen (US 2018/0345411) is Applicant’s own work and does not constitute prior art, but nevertheless teaches a similar overflow chamber and storage module. Crear US 9,821,543 teaches a powder based additive manufacturing system that gathers overflow and collects it below the middle of the build chamber. Feenstra (US 2008/0211132) contains teachings similar to Allaman (US 2008/0241404), cited above. Brunermer (US 10,144,207) teaches subject matter similar to Brunermer (US 2017/0120536), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726